DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on May 05th, 2022 has been acknowledged.  By this amendment, claims 2-8 and 11-13 have been amended.  Accordingly, claims 1-18 are pending in the present application in which claims 1, 9, and 14 are in independent form.
Applicant’s amendment to claims 1-8 and 11-13 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, line 3, “a conductive pad”, line 8, “a printed ink planar interconnect line” should be changed to --a first conductive pad-- and --a first printed ink planar interconnect line--, respectively, to improve clarity since claim 2, recited “a second conductive pad” and “a second printed ink planar interconnect line”.
In claim 1, line 3, “within one of the layers of” should be --within a first one of the layers of-- to improve clarity.
In claim 14, line 3, “a conductive layer”, line 9, “a printed ink planar interconnect line” should be changed to --a first conductive layer-- and --a first printed ink planar interconnect line-- to improve clarity since claim 15, recited “a second conductive layer” and “a second printed ink planar interconnect line”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcknight-Nacneil et al. (U.S. Pub. 2016/0268190) in view of Liu et al. (U.S. Patent 10,690,559), both of record.
In re claim 1, Mcknight-Macneil discloses a circuit module 500 comprising a multilayer substrate 501, 502, 503 having a first surface (upper surface) and an opposite second surface (lower surface) (see paragraph [0069] and fig. 7); a conductive pad 512/514 formed within one of the layers of the multilayer substrate 501, 502, 503 (see paragraph [0069] and fig. 7); an integrated circuit (IC) die 100 (GaN-on Si die) having a first surface (upper surface) and an opposite second surface (lower surface), the IC die 100 having a semiconductor device (GaN FET) formed therein, the semiconductor device having a set of bond pads (source/drain) 122/124 formed on the first surface of the IC die 100 (see paragraph [0062] and figs. 1-3 and 7), the second surface of the IC die being bonded to the first surface of the multilayer substrate 501, 502, 503; and a planar interconnect line 530 coupled to the set of bond pads and to the conductive pad 512/514 (see paragraph [0069] and figs. 1-3 and 7).

    PNG
    media_image1.png
    483
    856
    media_image1.png
    Greyscale

Mcknight-Macneil is silent to wherein the planar interconnect line is a printed ink planar interconnect line coupled to the set of bond pads and to the conductive pad.
However, Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Liu in order to enable the planar interconnect line in the circuit module of Mcknight-Macneil to be a printed ink planar interconnect line because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, the phrase “printed ink” appears to be a product-by-process limitation, and thus, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.
In re claim 3, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein the printed ink includes copper particles (see col. 7, lines 3-13 of Liu).
In re claim 4, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein the printed ink includes silver or gold particles (see col. 7, lines 3-13 of Liu).
In re claim 5, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein a heat dispersing layer 503 (cool plate metallization) of the multilayer substrate forms the second surface of the multilayer substrate (see paragraph [0069] and fig. 7 of Mcknight-Macneil).
In re claim 6, as applied to claim 1 above, Mcknight-Macneil in combination with Liu discloses wherein the semiconductor device 100 is a GaN FET (see paragraph [0069] and figs. 1-3 and 7 of Mcknight-Macneil).
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcknight-Nacneil et al. (U.S. Pub. 2016/0268190) in view of Wang (U.S. Pub. 2007/0155057) and Liu et al. (U.S. Patent 10,690,559), all of record.
In re claim 14, Mcknight-Macneil discloses a method for fabricating a module 500, the method comprising fabricating a multilayer substrate 501, 502, 503 having an exposed surface (see paragraph [0069] and fig. 7); patterning a conductive layer of the multilayer substrate to form a conductive pad 512/514 (see paragraph [0069] and fig. 7); bonding an integrated circuit (IC) die 100 to the exposed surface of the multilayer substrate 501, 502, 503 such that a set of bond pads 122/124 on the IC die 100 face away from the exposed surface of the multilayer substrate 501, 502, 503 (see paragraph [0062] and figs. 1-3 and 7); and forming a patterned layer of conductive material to form a planar interconnect line 530 to couple a portion of the set of bond pads 122/124 to the conductive pad 512 (see paragraph [0069] and figs. 1-3 and 7).
Mcknight-Macneil is silent to printing a patterned layer of dielectric over the IC die and the conductive pad such that the set of bond pads and the conductive pad are exposed; and printing a patterned layer of conductive ink to form a printed ink planar interconnect line to couple a portion of the set of bond pads to the conductive pad.
However, Wang discloses in a same field of endeavor, a method for fabricating a module, including, inter-alia, printing a patterned layer of dielectric 230 over the IC die 220 and the conductive pad 210’ such that the set of bond pads 221 and the conductive pad 210’ are exposed (see paragraph [0020] and fig. 3B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Wang in order to enable the process of printing a patterned layer of dielectric over the IC die and the conductive pad such that the set of bond pads and the conductive pad are exposed in Mcknight-Macneil to be performed because in doing so the dielectric layer can be shaped into various kinds of patterns and its thickness in different areas can be carefully controlled (see paragraph [0020] of Wang). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Mcknight-Macneil and Wang are silent to printing a patterned layer of conductive ink to form a printed ink planar interconnect line to couple a portion of the set of bond pads to the conductive pad.
However, Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the method for fabricating the circuit module of Mcknight-Macneil with the technique as taught by Liu in order to enable the process of printing a patterned layer of conductive ink to form a printed ink planar interconnect line to couple a portion of the set of bond pads to the conductive pad in Mcknight-Macneil to performed because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the method further comprising patterning a second conductive layer of the multilayer substrate to form a second conductive pad 514; and wherein printing the patterned layer of conductive ink also forms a second printed ink planar interconnect line 530 to couple a second portion of the set of bond pads to the second conductive pad 514 (see paragraph [0069] and fig. 7 of Mcknight-Macneil).
In re claim 16, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the conductive ink includes copper particles (see col. 7, lines 3-13 of Liu).
In re claim 17, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the printed ink includes silver or gold particles (see col. 7, lines 3-13 of Liu).
In re claim 18, as applied to claim 14 above, Mcknight-Macneil in combination with Wang and Liu discloses wherein the method further comprising encapsulating a portion of the multilayer substrate 502, 503, the IC die 100, and the printed ink planar interconnect line 530 with a mold material 509 to enclose the module 500 (see paragraph [0037] and fig. 7 of Mcknight-Macneil).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mcknight-Macneil et al. (U.S. Pub. 2016/0268190) in view of Liu et al. (U.S. Patent 10,690,559), as applied to claim 1 above, respectively, and further in view of Elsayad et al. (U.S. Patent 10,199,487), all of record.
In re claim 7, as applied to claim 1 above, Mcknight-Macneil and Liu are silent to wherein the module further comprising a second IC die mounted to the first surface of the multilayer substrate; at least one passive component coupled to the first surface of the multilayer substrate; and encapsulation material covering the first surface of the multilayer substrate, the IC die, the second IC die, and the passive component.
However, Elsayad discloses in a same field of endeavor, a circuit module including, inter-alia, a second IC die 242 mounted to the first surface of the multilayer substrate; at least one passive component (resistor/inductor/capacitor) coupled to the first surface of the multilayer substrate; and encapsulation material 500 covering the first surface of the multilayer substrate, the IC die 241, the second IC die 242, and the passive component (see col. 4, lines 26-64 and figs. 1(a), 3(a)).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Elsayad in order to enable wherein the module further comprising a second IC die mounted to the first surface of the multilayer substrate; at least one passive component coupled to the first surface of the multilayer substrate; and encapsulation material covering the first surface of the multilayer substrate, the IC die, the second IC die, and the passive component in the circuit module of Mcknight-Macneil to be formed because in doing providing multiple voltage ratings (see col. 3, lines 20-25 of Elsayad).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 8, as applied to claim 7 above, Mcknight-Macneil in combination with Liu and Elsayad discloses wherein the circuit module further comprising a printed ink planar interconnect control line coupled between a terminal on the second IC and a terminal in the semiconductor device (see col. 4, lines 26-64 and figs. 1(a) and 3(a) of Elsayad).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are allowed over the prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 9, as a whole taken alone or in combination, in particular, prior art of record does not teach “a first conductive pad formed within a first one of the layers of the multilayer substrate, a second conductive pad formed within a second one of the layers of the multilayer substrate" in conjunction with “a first printed ink planar interconnect line coupled to the set of source bond pads and to the first conductive pad, and a second printed ink planar interconnect line coupled to the set of drain bond pads and to the second conductive pad”, as recited in independent claim 9.
Claims 10-13 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed May 05th, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant contends that the prior art of record, Mcknight-Macneil in combination with Liu, does not teach or suggest a printed ink planar interconnect line coupled to the set of bond pads and to the conductive pad.
Particularly, Applicant argues that in Mcknight-Macneil, figs. 7, 8A & 8B clearly show that the left side of exposed leadframe 530 bends at a downward angle once it extends past the left side of the GaN die 100 and continues until it contacts the drain contact area 514 of the substrate 502 and the right side of exposed substrate leadframe 530 bends at a downward angle once it extends past the right side of the GaN die 100 and continues until it contacts the source contact area 512 of the substrate 502.  Applicant then concludes that the exposed substrate lead frame 530 is not a planar surface.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Mcknight-Macneil specifically discloses that the circuit module 500, including, inter-alia, a multilayer substrate 501, 502, 503 having a first surface (upper surface) and an opposite second surface (lower surface) (see paragraph [0069] and fig. 7); a conductive pad 512/514 formed within one of the layers of the multilayer substrate 501, 502, 503 (see paragraph [0069] and fig. 7); an integrated circuit (IC) die 100 (GaN-on Si die) having a first surface (upper surface) and an opposite second surface (lower surface), the IC die 100 having a semiconductor device (GaN FET) formed therein, the semiconductor device having a set of bond pads (source/drain) 122/124 formed on the first surface of the IC die 100 (see paragraph [0062] and figs. 1-3 and 7), the second surface of the IC die being bonded to the first surface of the multilayer substrate 501, 502, 503; and a planar interconnect line 530 coupled to the set of bond pads and to the conductive pad 512/514 (see paragraph [0069] and figs. 1-3 and 7).
Notes that, the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, since Mcknight-Macneil discloses that the interconnect line 530 has an upper surface and a lower surface that is planar (see marked-up version of fig. 7 below).  Furthermore, even-though the interconnect line 530 includes the bent portions for making electrical connection to the conductive pads 512/514, Applicant’s claimed invention does not require that entirely surfaces of the interconnect line being planar thus does not precluded the interconnect line 530 of Mcknight-Macneil being a planar interconnect line.

    PNG
    media_image1.png
    483
    856
    media_image1.png
    Greyscale

Applicant further argues that, even if, arguendo, Mcknight-Macneil were to teach a planar interconnect line, Mcknight-Macneil teaches only a coupling between one conductive pad 512 or 514 and one corresponding bond pad on GaN die 100.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Mcknight-Macneil specifically discloses in paragraph [0062] that a top layer defining large area source 122, drain 124, and gate 126 contact areas.  Thus, the planar interconnect line 530 coupled to the set of bond pads 122, 124, 126 and to the conductive pad 512/514.
Lastly, Applicant further argues that Mcknight-Macneil fails to teach or suggest a printed ink planar interconnect line.
However, it is respectfully submitted that Applicant’s argument is not persuasive because although Mcknight-Macneil teaches that the planar interconnect line 530 being formed by different means but is silent to that the planar interconnect line being a printed ink planar interconnect line. However, the secondary reference to Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, since Liu teaches that it is well-known in the art to obtain a printed ink planar interconnect line, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to modify the circuit module of Mcknight-Macneil with the well-known technique as taught by Liu in order to enable the planar interconnect line in the circuit module of Mcknight-Macneil to be a printed ink planar interconnect line because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  Additionally, the phrase “printed ink” appears to be a product-by-process limitation, and thus, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  Therefore, Mcknight-Macneil teaches a planar interconnect line 530 regardless of how the planar interconnect line being deposited.
With respect to dependent claim 2, Applicant argues that Mcknight-Macneil in combination Liu does not teach or suggest “a second conductive pad formed within a second one of the layers of the multilayer substrate, wherein the set of bond pads is a first set of bond pads and the semiconductor device has a second set of bond pads formed on the first surface of the IC die, and a second printed ink planar interconnect line coupled to the second set of bond pads and to the second conductive pad”, it is respectfully submitted that Applicant’s above argument is persuasive and thus that rejection has been withdrawn.
With respect to independent claim 9, Applicant argues that it is not possible that Mcknight-Macneil teaches or suggests a second conductive pad formed within a second one of the layers of the multilayer substrate in conjunction with a second printed ink planar interconnect line coupled to the set of drain bond pads and to the second conductive pad, it is respectfully submitted that Applicant’s above argument is persuasive and thus that rejection has been withdrawn.
With respect to independent claim 14, Applicant contends that the prior art of record, Mcknight-Macneil in combination with Wang and Liu, does not teach or suggest the limitation of printing a patterned layer of conductive ink to form a printed ink planar interconnect line to couple a portion of the set of bond pads to the conductive pad.
Particularly, Applicant argues that in Mcknight-Macneil, figs. 7, 8A & 8B clearly show that the left side of exposed leadframe 530 bends at a downward angle once it extends past the left side of the GaN die 100 and continues until it contacts the drain contact area 514 of the substrate 502 and the right side of exposed substrate leadframe 530 bends at a downward angle once it extends past the right side of the GaN die 100 and continues until it contacts the source contact area 512 of the substrate 502.  Applicant then concludes that the exposed substrate lead frame 530 is not a planar surface.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Mcknight-Macneil specifically discloses that the circuit module 500, including, inter-alia, a multilayer substrate 501, 502, 503 having a first surface (upper surface) and an opposite second surface (lower surface) (see paragraph [0069] and fig. 7); a conductive pad 512/514 formed within one of the layers of the multilayer substrate 501, 502, 503 (see paragraph [0069] and fig. 7); an integrated circuit (IC) die 100 (GaN-on Si die) having a first surface (upper surface) and an opposite second surface (lower surface), the IC die 100 having a semiconductor device (GaN FET) formed therein, the semiconductor device having a set of bond pads (source/drain) 122/124 formed on the first surface of the IC die 100 (see paragraph [0062] and figs. 1-3 and 7), the second surface of the IC die being bonded to the first surface of the multilayer substrate 501, 502, 503; and a planar interconnect line 530 coupled to the set of bond pads and to the conductive pad 512/514 (see paragraph [0069] and figs. 1-3 and 7).
Notes that, the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, since Mcknight-Macneil discloses that the interconnect line 530 has an upper surface and a lower surface that is planar (see marked-up version of fig. 7 above).  Furthermore, even-though the interconnect line 530 includes the bent portions for making electrical connection to the conductive pads 512/514, Applicant’s claimed invention does not require that entirely surfaces of the interconnect line being planar thus does not precluded the interconnect line 530 of Mcknight-Macneil being a planar interconnect line.
Applicant further argues that, even if, arguendo, Mcknight-Macneil were to teach a planar interconnect line, Mcknight-Macneil teaches only a coupling between one conductive pad 512 or 514 and one corresponding bond pad on GaN die 100.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Mcknight-Macneil specifically discloses in paragraph [0062] that a top layer defining large area source 122, drain 124, and gate 126 contact areas.  Thus, the planar interconnect line 530 coupled to the set of bond pads 122, 124, 126 and to the conductive pad 512/514.
Lastly, Applicant further argues that Mcknight-Macneil fails to teach or suggest a printed ink planar interconnect line.
However, it is respectfully submitted that Applicant’s argument is not persuasive because although Mcknight-Macneil teaches that the planar interconnect line 530 being formed by different means but is silent to that the planar interconnect line being a printed ink planar interconnect line. However, the secondary reference to Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, since Liu teaches that it is well-known in the art to obtain a printed ink planar interconnect line, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to modify the circuit module of Mcknight-Macneil with the well-known technique as taught by Liu in order to enable the planar interconnect line in the circuit module of Mcknight-MacNeil to be a printed ink planar interconnect line because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
With respect to dependent claim 15, Applicant contends that Mcknight-MacNeil in combination with Wang and Liu does not teach or suggest the limitation of patterning a second conductive layer of the multilayer substrate to form a second conductive pad.
Particularly, Applicant contends that Mcknight-MacNeil in paragraph [0069] and fig. 7, only teaches the upper surface of the ceramic cool plate is patterned to define a die attach area 520, a source contact area 512, a drain contract area 514, and a gate contact area.  Thus, Applicant alleges that only the upper layer on the ceramic cool plate is patterned to from the source, the drain, and the gate contact areas, the bottom layer on the ceramic cool plate is not patterned.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Mcknight-Macneil discloses a method for forming a circuit module, including, inter-alia, the step of patterning a second conductive layer of the multilayer substrate to form a second conductive pad 514; and wherein printing the patterned layer of conductive ink also forms a second printed ink planar interconnect line 530 to couple a second portion of the set of bond pads to the second conductive pad 514 (see paragraph [0069] and fig. 7 of Mcknight-Macneil).  Notes that, the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Therefore, since the claimed invention does not specifically require that the second conductive layer being formed as a bottom layer of the multilayer substrate, it is respectfully submitted that Mcknight-Macneil teaches that a second conductive layer of the multilayer substrate is patterned on the upper surface of the multilayer substrate to form a second conductive pad 514 as clearly disclosed in paragraph [0069] and fig. 7 of Mcknight-Macneil).
Furthermore, with respect to the second printed ink interconnect line being a planar interconnect line, it is respectfully submitted that Applicant’s above argument is not persuasive because Mcknight-Macneil clearly discloses that a planar interconnect line 530 which constitutes a printed ink planar interconnect line and a second printed ink planar interconnect line and which coupled to the set of bond pads and to the conductive pad 512/514, respectively, the conductive pad 512/514 constitutes a source contact area 512 and a drain contact area 514 of the circuit module 500 (see paragraph [0069] and figs. 1-3 and 7).
Applicant further argues that, even if, arguendo, Mcknight-Macneil were to teach a planar interconnect line, Mcknight-Macneil teaches only a coupling between one conductive pad 512 or 514 and one corresponding bond pad on GaN die 100.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Mcknight-Macneil specifically discloses in paragraph [0062] that a top layer defining large area source 122, drain 124, and gate 126 contact areas.  Thus, the planar interconnect line 530 coupled to the set of bond pads 122, 124, 126 and to the conductive pad 512/514.
Lastly, Applicant further argues that Mcknight-Macneil fails to teach or suggest a printed ink planar interconnect line.
However, it is respectfully submitted that Applicant’s argument is not persuasive because although Mcknight-Macneil teaches that the planar interconnect line 530 being formed by different means but is silent to that the planar interconnect line being a printed ink planar interconnect line. However, the secondary reference to Liu discloses a circuit module, including, inter-alia, a planar interconnect line 20 is a printed ink planar interconnect line wherein the printed ink includes copper or silver particles (see col. 7, lines 3-13).
Therefore, since Liu teaches that it is well-known in the art to obtain a printed ink planar interconnect line, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to modify the circuit module of Mcknight-Macneil with the well-known technique as taught by Liu in order to enable the planar interconnect line in the circuit module of Mcknight-MacNeil to be a printed ink planar interconnect line because Liu suggested that it is well-known in the art to use a conventional printing technique such as ink jet printing or screen printing for forming the planar interconnect line because ink jet printing provides the advantages of obtaining high-density interconnect line having smooth surface finish and reduce the number of manufacturing steps to one printing steps.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein printing the patterned layer of conductive ink also forms a second printed ink planar interconnect line on a bottom of the multilayer substrate) are not recited in the rejected claim(s).  It is respectfully submitted that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to dependent claim 7, Applicant contends that while the secondary reference to Elsayad discloses connecting of the first IC die 214, the second IC die 241 and various one of the resistor/inductor/capacitor, there is no further teaching that the first IC die 241 and the second IC die 242 are mounted on any substrate, much less a multilayer substrate.  Therefore, Applicant argues that Elsayad fails to teach or suggest, the limitations of a second IC die mounted to the first surface of the multilayer substrate and at least one passive component coupled to the first surface of the multilayer substrate.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Applicant's argues against the references individually when the rejection is a combination of Mcknight-Macneil, Liu, and Elsayad, it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, although Mcknight-Macneil and Liu are silent to wherein the module further comprising a second IC die mounted to the first surface of the multilayer substrate; at least one passive component coupled to the first surface of the multilayer substrate; and encapsulation material covering the first surface of the multilayer substrate, the IC die, the second IC die, and the passive component.
However, Elsayad discloses in a same field of endeavor, a circuit module including, inter-alia, a second IC die 242 mounted to the first surface of the multilayer substrate; at least one passive component (resistor/inductor/capacitor) coupled to the first surface of the multilayer substrate; and encapsulation material 500 covering the first surface of the multilayer substrate, the IC die 241, the second IC die 242, and the passive component (see col. 4, lines 26-64 and figs. 1(a), 3(a)).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to modify the circuit module of Mcknight-Macneil with the technique as taught by Elsayad in order to enable wherein the module further comprising a second IC die mounted to the first surface of the multilayer substrate; at least one passive component coupled to the first surface of the multilayer substrate; and encapsulation material covering the first surface of the multilayer substrate, the IC die, the second IC die, and the passive component in the circuit module of Mcknight-Macneil to be formed because in doing would provide a efficient and compact circuit module with a high voltage rating and additionally, the technique would provide a circuit module for efficient high-voltage power transistors, reduce the conduction and switching losses, .  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Furthermore, in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
For this reason, I tis respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klowak et al.		U.S. Pub. 2016/0240471	Aug. 18, 2016.
Fujikawa		U.S. Pub. 2016/0216548	Jul. 28, 2016.
Hatanaka et al.	U.S. Pub. 2012/0039066	Feb. 16, 2012.
Uno et al.		U.S. Pub. 2007/0228534	Oct. 4, 2007.
Huang et al.		U.S. Patent 6,501,525	Dec. 3, 2002.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892